Scire facias. At the return of the writ, returned scire feci, on the last day of the court at Sumter district court, before Johnson, J., no appearance having been entered for defendant, the plaintiff moved for judgmeut, to have execution. &c. But the judge having doubts as to the propriety of this mode of proceeding, refused to grant the motion, and recommended that the motion should be brought up here. The court having considered the matter came to the following resolution : viz. That in all cases where a scL fa. is returned, scire feci, or after the return of two nihils, if the defendant fails to enter an appearance during the term, next after the return of scire feci or of nihil the second time, the plaintiff will be entitled to an order for judgment from the clerk, as a matter of course, and shall be at liberty to enter up judgment thereupon, without filing a declaration, or posting a rule.
The motion discharged without costs.
On return of sei.fa in England, a four day rule to appear is taken out, and if no appearance is entered within the rule, the plaintiff may sign judgment, without a declaration, gee g .fíje. Bract. C- B. 488.